COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey,* Beales and Senior Judge Clements
UNPUBLISHED



              ALICIA LEA THOMAS AND
               COREY BRYCE HUNDLEY
                                                                               MEMORANDUM OPINION**
              v.      Record No. 1525-14-4                                         PER CURIAM
                                                                                   MARCH 3, 2015
              DEVIN LEN SHROUT


                                FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                                               Richard B. Potter, Judge

                                (Stephanie M. Sauer; Livesay & Myers, P.C., on brief), for
                                appellants. Appellants submitting on brief.

                                (Malik N. Drake, on brief), for appellee. Appellee submitting on
                                brief.


                      Alicia Lea Thomas (mother) and Corey Bryce Hundley (stepfather) appeal an order granting

              Devin Len Shrout’s (father) motion to strike and dismissing mother and stepfather’s petition for

              stepfather’s adoption of Devin Jon Shrout (the child). The record on appeal does not contain a

              timely filed transcript.1 See Rule 5A:8(a). Mother and stepfather present the following

              assignments of error on appeal: (1) the trial court erred by granting father’s motion to strike at the

              conclusion of their case, finding that they had not proven a cause of action against father, and failing

              to accept as true all evidence favorable to them when considering the motion to strike; and (2) the




                      *
                       Justice Kelsey participated in the decision of this case prior to his investiture as a Justice
              of the Supreme Court of Virginia
                      **
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                      The trial court entered the final order on July 18, 2014. The transcript of the June 4,
              2014 hearing was due by September 16, 2014, but it was not filed until October 6, 2014.
              Therefore, the transcript was filed late and is not part of the record on appeal. See Rule 5A:8(a).
trial court erred by relying on mother’s petitions for custody and child support and subsequent

nonsuit to support the position that mother and stepfather thwarted father’s ability to see the child.

        We have reviewed the record and the opening brief. We conclude that a transcript or

written statement of facts is indispensable to a determination of the assignments of error raised

on appeal. See Anderson v. Commonwealth, 13 Va. App. 506, 508-09, 413 S.E.2d 75, 76-77

(1992); Turner v. Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402 (1986). “When

the appellant fails to ensure that the record contains transcripts or a written statement of facts

necessary to permit resolution of appellate issues, any assignments of error affected by such

omission shall not be considered.” Rule 5A:8(b)(4)(ii). Accordingly, we must affirm the trial

court’s ruling.

                                                                                              Affirmed.




                                                  -2-